RANDALL, Judge
(dissenting).
I respectfully dissent. There needs to be a time when substance and equitable estoppel take precedence over form.
Appellant made a timely motion for a new trial. He should have set the hearing for a date within 30 days of filing. He picked November 6, because the record is clear that someone in the district court judge’s chambers told him that was the first open date. So he served the motion for a-new trial on time, but picks a date more than 30 days away, in violation of Rule 59.03. Respondent does not say anything at this point. Respondent waits until the 30 days are over and then makes a motion to dismiss appellant’s motion as untimely. By waiting until the 30 days had run, respondent prevented the trial court from extending the time for good cause, which it can do as long as the extension comes within the 30-day period.
*67The trial judge, recognizing the inequity of dismissing appellant out of hand on this set of facts, 'wrote an order on October 19, setting the hearing date for November 6. Respondent points out that the trial court’s October 19 order cannot save the motion because it came after the 30-day period had
It seems to me that if an attorney calls the court administrator or the judge’s chambers personally, and is told to pick a particular date, at least the attorney’s client ought to be able to believe he will get his day in court.
Even the cases cited by the majority lend support for appellant’s equitable argument. The majority cites United States Leasing Corp. v. Biba Info. Processing Servs., 489 N.W.2d 231 (Minn.1992). There the dismissal was upheld because “the court itself was not involved in the scheduling issue until the time had expired.” Id. at 232. Here, the court was involved in the scheduling of the hearing, meaning telling appellant’s attorney to set it for November 6. Thus, our case was not a “unilateral” action on the part of counsel. The next case cited by the majority is American Standard Ins. Co. v. Le, 551 N.W.2d 923 (Minn.1996). There the supreme court determined that the post-trial motions were improperly dismissed because the court administrator set a date beyond the 30-day time limit. Id. at 926. That is similar to what happened here. Unlike American Standard, the setting to November 6 was not done without the knowledge of appellant, but that does not change my analysis.
This set of facts is sui generis. It will not interrupt time-honored rules. It is not a threatening exception to state that when the district court chambers sets an incorrect date, the party being given that date has a right to rely on it. If respondent had stepped in immediately, and pointed out that November 6 was not timely, and given appellant and the district court a chance to rethink the setting, and then it did not get reset, but continued outside the 30 days, my decision might be different. But that is a hypothetical I do not need to address.
I respectfully dissent and would have allowed appellant’s post-trial motions to be heard.